Citation Nr: 9920307	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-20 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the right lower leg, on a secondary basis.

2.  Entitlement to an increased evaluation for residuals of a 
right fibula fracture, with degenerative joint disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that in September 1995, the veteran withdrew 
his request for a travel Board hearing, and elected to have 
an RO hearing instead.

The veteran has raised additional issues in his June 1995 
substantive appeal.  The Board refers these matters to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Varicose veins of the right lower leg are causally 
related to residuals of a right fibula fracture, with 
degenerative joint disease.

2.  The veteran's right fibula fracture residuals, with 
degenerative joint disease, are not more than moderately 
disabling.



CONCLUSIONS OF LAW

1.  Varicose veins of the right lower leg are proximately due 
to or the result of residuals of a right fibula fracture, 
with degenerative joint disease.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310(a) (1998).

2.  The criteria for an increased evaluation for right fibula 
fracture residuals, with degenerative joint disease, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.41, 4.45, 4.71a, Diagnostic Codes 5010, 5262, 
5270, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records note that the veteran fractured 
his right fibula.  Physical examination of the right ankle in 
November 1945 revealed that there was pain and diffuse 
swelling with bluish discoloration.  A plaster cast was 
applied to the right ankle.  The cast was removed about seven 
weeks later.

According to an June 1949 VA examination report, the veteran 
complained of right leg pain, however, no varicose veins were 
noted.

In December 1994, Ravinder Nath, M.D., reported that the 
veteran complained of right leg pain and burning for the last 
50 years.  He also had varicosity of the veins.

VA outpatient records since 1994 collectively show that the 
veteran was treated for problems associated with his right 
ankle and varicose veins of the right leg.

In January 1995, a VA examiner diagnosed varicose veins of 
the right leg and thigh predominantly effecting the greater 
saphenous system with incompetence of the valves of the 
saphenous veins and the perforators.  The examiner remarked 
that the veteran had a fracture of the right fibula for which 
he had a cast for a period of six weeks, and that the 
excessive weight of the cast could have increased the venous 
pressure in the right leg.  As a result, the veins and valves 
became distended, incompetent and productive of a right leg 
varicosity.

VA also examined the veteran's right ankle in January 1995.  
Physical examination revealed the veteran had difficulty 
walking on the toes or heels of the right foot.  The right 
ankle had dorsiflexion to 10 degrees and plantar flexion to 
30 degrees.  No deformities were noted.  The examiner 
diagnosed residuals of a fracture of the right fibula with 
intra-articular involvement of the right ankle with 
limitation of motion at the right ankle.  X-ray studies 
revealed a possible old healed fracture of the distal right 
fibula, and arthritis of the right ankle.

In April 1996, the veteran appeared before a hearing officer 
at the RO.  He testified that his lower right leg had 
bothered him since he fractured his ankle in service.  He 
essentially maintained that the cast for the fracture caused 
him to develop varicose veins on the lower right leg.  He 
also asserted that an increased rating was warranted for his 
service-connected right ankle.

A VA examiner reported in January 1997 that it was possible 
that during the time that his right leg was placed in a cast 
for seven weeks that may have traumatized or weakened the 
veins on his right lower leg, predisposing him to varicose 
veins. In a June 1997 addendum, the same VA examiner altered 
his opinion, finding that the right ankle fracture was not a 
factor in the development of the varicose veins.  The 
varicosities were more likely due to an inherited defect.

VA also examined the veteran's right ankle in January 1997.  
Physical examination revealed that the veteran ambulated 
independently without aids or assistance.  He could walk on 
his heels and toes and partially squat.  No deformity was 
noted.  He had some tenderness and soreness over the ankle, a 
little bit of residual deformity over the distal fibula of 
the right ankle.  The right ankle had plantar flexion to 35 
degrees, however, motion in dorsiflexion was not recorded.  
The ankle was stable, with no swelling.  The knee showed an 
excellent range of motion.  The examiner diagnosed a residual 
fracture of the right ankle, distal fibula.  X-ray study 
revealed no significant pathology.  In a June 1997 addendum, 
it was noted that the right ankle had dorsiflexion to 10 
degrees.  The examiner concluded that it was "impossible" 
to determine what range of motion would be changed with flare 
ups, unless it occurred during an examination.  Consequently, 
the range of motion would have to be as recorded on the date 
of the examination because those would be the only results 
available.  Certainly when his ankle would flare up, it would 
be reasonable to conclude that there may be more stiffness, 
but the examiner could not estimate the impact on the right 
ankle's range of motion.

VA examined the veteran's right ankle again in February 1998.  
Physical examination revealed that he ambulated with a limp 
on the right side.  He had pain and tenderness with soreness 
around the ankle with some deformity of his fibula and 
tenderness over the lateral aspect of the ankle.  A little 
bit of anterolateral swelling was noted.  His motion was 
limited passively.  The examiner could dorsiflex the veteran 
to 10 degrees and plantar flex to 40 degrees.  Actively, he 
went from neutral to 30 degrees with pain throughout the 
range of motion.  He had a painful gait.  He had difficulty 
raising onto his toes and heels and he could only partially 
squat because of the stiffness and soreness in the ankle.  
The diagnosis was residual fracture of the right ankle.

VA examined the veteran's right leg varicosities again in 
June 1998.  While the examination report detailed the current 
condition of the veteran's lower right leg, no nexus opinion 
was provided.  However, based on a review of the February and 
June 1998 reports, along with a review of the claims file, 
another VA physician opined that it was possible that casting 
of the original ankle fracture in World War II may have 
contributed to the development of venous insufficiency.  She 
added, however, that it was unlikely because he was only in a 
cast for seven weeks, and he was able to return to duty.  On 
the other hand, he did not have significant venous disease on 
the left, uninjured leg, so one might give the veteran the 
benefit of the doubt that the venous disease of the right 
lower extremity was related to the casting of the fractured 
ankle.

Service connection

Initially, the Board notes that the veteran's claim for 
entitlement to service connection for varicose veins of the 
right lower leg, on a secondary basis, is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110 (West 1991); 38 C.F.R. § 3.303.  In addition, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).

Based on a thorough review of evidence, the Board finds that 
service connection for varicose veins of the right lower leg, 
on a secondary basis, is warranted.  The service medical 
records show that his ankle was blue and discolored as a 
result of the fracture, thus indicating that veins were 
damaged.  In addition, the recent VA medical opinions 
collectively show, with the exception of the one in June 
1997, that there possibly was a relationship between the 
veteran's fractured right ankle and his varicose veins on his 
right lower leg.  While these examiners did not conclusively 
relate the varicose veins to his inservice fracture, they did 
not conclusively rule it out either.  Moreover, it is notable 
that the left leg is not affected by significant venous 
disease.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical statement, while not 
necessarily conclusive, may be competent to show that a claim 
is plausible.  Watai v. Brown, 9 Vet. App. 441, 443 (1996).  
In addition, an etiological opinion should be viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words.  Mattern v. West, 12 Vet. 
App. 222, 226-27 (1999).  The Board discounts the June 1997 
examiner's negative finding because several months earlier he 
felt that the two disabilities could be related.  

Thus, based on a review of the entire record, to include the 
veteran's testimony, the Board finds that the evidence is in 
equipoise.  Therefore, after resolving reasonable doubt in 
the veteran's favor, secondary service connection for 
varicose veins of the lower right leg is granted.

Increased rating

A veteran's assertion of an increase in severity of a service 
connection disorder generally constitutes a well-grounded 
claim requiring that the VA fulfill the statutorily required 
duty to assist found in 38 U.S.C.A. § 5107(a).  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Hence, the Board 
finds the veteran's claim well grounded.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), the Board 
has reviewed all the evidence of record pertaining to the 
history of the veteran's service-connected residuals of a 
right fibula fracture with degenerative joint disease and has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco, 7 Vet. App. at 58.  Although the recorded history 
of a particular disability should be reviewed in order to 
make an accurate assessment under the applicable criteria, 
the regulations do not give past medical reports precedence 
over current findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 5010 provides that traumatic arthritis should 
be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that, when documented by x-rays, arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion. 

The veteran's residuals of a fractured right fibula have been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
which covers impairment of the tibia and fibula.  The rating 
schedule provides that such conditions will be rated 
according to the degree of disability in the knee or ankle.  
Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The standardized range of motion for the 
ankle is plantar flexion from 0 to 45 degrees and 
dorsiflexion from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate 
II (1998).  

Under Code 5262, moderate impairment of the knee or ankle due 
to a malunion of the tibia and fibula warrants a 20 percent 
rating, marked impairment of the knee or ankle with malunion 
of the tibia and fibula warrants a 30 percent rating, and 
nonunion of the fibula with loose motion requiring a brace 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  An evaluation greater than 40 percent requires 
ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.  Ankylosis is the immobility and consolidation of a 
joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Based on a careful review of the record, the Board finds that 
an increased rating is not warranted.  While recent 
examination showed that the veteran could not actively 
dorsiflex his right ankle beyond neutral and he could plantar 
flex only to 30 degrees with pain throughout the range of 
motion, and while he limped on the right side with pain and 
swelling, there is absolutely no evidence that the fibula 
fracture residuals include any evidence of malunion.  Indeed, 
in 1997, x-ray study revealed no evidence of any significant 
pathology whatsoever.  Malunion of the fibula is foundational 
to an increased rating.  In light of this clinical evidence, 
the Board finds that the preponderance of evidence is against 
an increased rating. 

In reaching this decision the Board considered the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  Notably, 
however, a 20 percent evaluation is the maximum allowable 
under that Code, and there is no evidence that the 
appellant's ankle is ankylosed so as to warrant consideration 
of a higher rating under Diagnostic Code 5270. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.  First, the Board notes 
that the schedular evaluation assigned in this case is not 
inadequate.  In this case, a higher rating is available, but 
the medical evidence reflects that the manifestations 
required to receive an increased evaluation are not present.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent periods of hospitalization for his service-
connected residuals of a fractured right fibula, and there is 
no documentary evidence in the claims file substantiating the 
assertion that the appellant has been economically harmed 
beyond the degree of disability anticipated at the current 
rating vis-á-vis similarly situated veterans.  Hence, the 
preponderance of the evidence is against finding that the 
appellant's residuals of his fractured right fibula are 
exceptional in nature, or that they cause a marked 
interference with employment so as to render impractical the 
application of the regular schedular standards.  Id.  
Therefore, the veteran has not proven that application of the 
regular rating criteria is impractical in this case.

Finally, in denying an increased rating the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for varicose veins of the lower right leg, 
on a secondary basis, is granted.

Entitlement to an increased evaluation for residuals of a 
right fibula fracture, with degenerative joint disease, is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

